Citation Nr: 1755402	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  10-47 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Veteran represented by:	Larry Schuh, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Douglas M. Humphrey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In April 2015, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of that hearing is of record.

In July 2015, the Board remanded this matter to develop further the Veteran's claimed stressor.  See Remand & Decision, dated July 21, 2015.  The Board also dismissed an issue that the Veteran had withdrawn prior to the April 2015 Travel Board hearing.  See id.  In April 2017, the Board remanded this matter to afford the Veteran a VA examination.  See Remand Order, dated April 17, 2017.

The scope of a mental health disability includes any disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record includes a diagnosis of major depressive disorder.  Accordingly, the Board has recharacterized the Veteran's claim for service connection for PTSD to encompass any acquired psychiatric disorder.


FINDING OF FACT

An acquired psychiatric disorder, to include PTSD and major depressive disorder, was not shown in the Veteran's active service and is not shown to be etiologically related to that service.





CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, have not been met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.304(f), 4.125 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, concerning the Veteran's claim.

"It is the veteran's 'general evidentiary burden' to establish all elements of his claim."  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  VA "is required to reject a disability claim if the claimant fails to put forth sufficient evidence showing that he suffered an injury or incurred a disease during service."  Holton v. Shinseki, 557 F.3d 1362, 1370 (Fed. Cir. 2009).  

The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the Board will deny the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


I.	Duties to Notify and Assist

VA has met its duties to notify and assist the Veteran in developing his claim for VA benefits.  38 U.S.C. §§ 5103, 5103A, (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017).  

A May 2009 letter satisfied the VA's duty to notify.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Neither the Veteran nor his attorney has alleged prejudice with regard to notice, thus nothing more is required.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

The Veteran has also been afforded adequate assistance to develop his claim.  His service, VA medical center, and private treatment records have been obtained and associated with his claims file.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  Moreover, the VA has validated the Veteran's claimed in-service stressor and associated records pertinent thereto with the Veteran's claims file.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim, and the Board is unaware of any outstanding evidence.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary.  38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  When VA provides an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board remanded this claim to obtain a VA examination in April 2017.  See Remand Order, dated April 27, 2017.  The VA provided the Veteran with a VA medical examination in May 2017.  Upon a request from the RO, the VA examiner provided an addendum opinion in July 2017.  

The Veteran has questioned the adequacy of the April 2017 examination as well as the competency of the examiner.  He states that the only relevant questions pertaining to his claim came up in the last five minutes in an examination that lasted approximately four-and-a-half hours.  To this extent, the competency of a VA examiner is presumed, absent a showing of some evidence to the contrary.  Hilkert v. West, 12 Vet. App. 145 (1999). In fact, the chosen VA examiner is a qualified medical professional (licensed psychologist), and she provided no indication that she lacked the expertise needed to provide the requested opinion.  See Wise v. Shinseki, 26 Vet. App. 517, 527   (2014). The Veteran did not give any explanation for why the chosen VA examiner was not qualified.  Parks v. Shinseki, 716 F.3d 581, 585-86   (Fed. Cir. 2013); Cox v. Nicholson, 20 Vet. App. 563 (2007).  The VA examiner's opinion is competent medical evidence.

The Board also finds those VA examiner's opinions are adequate.  The examiner performed an in-person psychological examination, thoroughly reviewed the claims file, and discussed the rationale and bases for her conclusions.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr, 21 Vet. App. at 312 (2007).  Accordingly, all remand instructions issued by the Board have been substantially complied with, and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.	Laws and Regulations

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active duty service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  Generally, to establish service connection, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Service connection for PTSD has unique evidentiary requirements.  It generally requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2017); (2) credible supporting evidence that the in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2017); Cohen v. Brown, 10 Vet. App. 128 (1997).

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).

III.	Analysis

The Veteran contends that he suffers from PTSD based on his witnessing a fight in his barracks that resulted in the death of a fellow serviceman in November 1977.  The Veteran further contends that his need to remain in Korea for an additional period to testify before a court martial tribunal intensified his stress.  The event has been verified as has the Veteran's involvement.  

The record also includes references to encounters with prostitutes in Korea during the Veteran's active service as potential stressors for his claimed PTSD.  There is no documentation that confirms that event.  However, it is certainly within that the Veteran engaged in relations with prostitutes during his active service.

Service treatment records are absent of any complaints, treatment, or diagnosis of an acquired psychiatric disability while the Veteran was on active service.  The Veteran's examination upon separation from active service does not document any psychiatric abnormalities.  The Board notes that it was unknown whether the Veteran had any nervous trouble of any sort upon separation.  See Service Treatment Records, dated November 13, 1978.

The symptoms for the Veteran's acquired psychological disorder first manifested while the Veteran was receiving treatment in early 2009 for an upper extremities injury that occurred in 2008.  See April 2015 Travel Board Hearing transcript.  That injury caused chronic pain, and one of the Veteran's treating physicians prescribed a selective serotonin reuptake inhibitor to help the Veteran manage stress and depression associated with that chronic pain.  See Private Treatment Records, dated January 21, 2009.  The Veteran attributed his depression to pain during a visit in March 2009.  See Private Treatment Records, dated March 6, 2009.  

While the Veteran's depression had improved somewhat in May 2009, see Private Treatment Records, dated May 12, 2009, the Veteran reported PTSD from his active service during an examination in June 2009.  See Private Treatment Records, dated June 23, 2009.  The physician did not make a formal diagnosis for PTSD, however.  The Veteran reached the end of treatment for his shoulder condition in October 2009 without resolving the chronic pain, and the physician recommended a psychological evaluation to help the Veteran cope with the pain.  See Private Treatment Records, dated September 22, 2009 & October 2, 2009.

The Veteran also participated in physical therapy for his 2008 injury.  One of his physical therapists encouraged him to seek mental health support or counseling to help him manage his stress.  See Letter, dated June 4, 2009.

The Veteran sought disability benefits from the Social Security Administration (SSA) and in July 2009 received an SSA psychological evaluation.  See SSA Psychological Evaluation, dated July 23, 2009.  During that evaluation, the Veteran reported that pain in his back and shoulders triggered his depression and anxiety.  The Veteran reported that his pain also triggered his memory of the fatal fight in November 1977.  He reported that he pictured the fight afterwards, experienced guilt from feeling so helpless, and thought of the event on a daily basis.  See id.  

The SSA examiner concluded that the Veteran did not meet the criteria for a PTSD diagnosis on the basis of the information he provided.  She observed that the information did not offer a substantial connection between the fatal fight in 1977 and the Veteran's preoccupation with it following his 2008 injury.  See id.  The SSA examiner further concluded that the Veteran's psychiatric condition was secondary to his pain and diagnosed the Veteran with anxiety disorder due to chronic pain and depressive disorder, not otherwise specified.  In response to a follow-up request from SSA, a psychiatrist determined that any mental impairment from the Veteran's anxiety and depression was non-severe.  See SSA Case Analysis, dated August 18, 2009.

The Veteran received psychiatric and counseling services from a community clinic from February 2010 to April 2010.  During the intake interview, the Veteran reported intimacy issues with his wife that he associated with residual guilt from witnessing the death of the serviceman in November 1977.  The Veteran stated he still felt responsible in some way.  See Private Treatment Records, dated February 11, 2010.  The Veteran also attributed his loss of intimacy with his wife to exposure to "working girls" while in Korea.  See id.  He reported family-related stress associated with purchasing property with his brother and managing his mother's estate.  See Private Treatment Records, dated February 11, 2010.  The Veteran was diagnosed with anxiety disorder, not otherwise specified with PTSD features, depressive disorder, not otherwise specified, and hypoactive sexual desire disorder.  See Private Treatment Records, dated February 22, 2010.  The Veteran returned to his active service in Korea in subsequent sessions.  See, e.g., Private Treatment Records, dated March 8 & 22, 2010.

The Veteran has sporadic contact with the VA medical system.  He called the VA's suicide prevention hotline in 2009.  The call notes report that the Veteran had psychological problems that began with a work injury.  See VA Treatment Records, dated December 21. 2009.  The Veteran did not have suicidal ideation, but instead used the hotline to "ventilate" and seek support for acute problem-solving needs related to his day-to-day activities.  See id.

The Veteran was afforded a VA examination in May 2017.  The VA examiner determined that the Veteran did not meet the diagnostic criteria for PTSD.  Witnessing the serviceman's death during a fatal fight in November 1977 constituted an adequate PTSD stressor in so far as the Veteran witnessed traumatic events as they happened to another person.  The VA examiner determined, however, that the Veteran did not meet other necessary diagnostic criteria for a PTSD diagnosis.  See May 2017 VA Examination.  The Veteran claimed he could put the memories of the 1977 fight out of his mind and did not think of the fight that often outside of the months of December and November.  See id.  The VA examiner determined that the Veteran's circumscribed period of distress did not support a PTSD diagnosis.  See id.; May 2017 VA Medical Opinion.  The VA examiner further observed that the Veteran's reported symptomatology-i.e., how his ruminations on the fatal fight in 1977 impacted him at the time of his VA examination-was quite vague and too general to be clinically significant.  See May 2017 VA Medical Opinion.  The VA examiner determined the episode involving Korean "working girls" did not classify as a stressor to support a PTSD diagnosis based on the Veteran's account of the event.  See July 2017 VA Addendum Medical Opinion.

The VA examiner diagnosed the Veteran with major depressive disorder, recurrent, moderate.  See May 2017 VA Examination.  She opined that the major depressive disorder accounted for the Veteran's complaints and concluded it was more likely than not that the Veteran's major depressive disorder was related to the Veteran's chronic pain issues, financial strain, and an incident involving a "working girl" while the Veteran was in Korea.  See id.  The VA examiner further opined that the Veteran less likely than not would warrant a diagnosis of major depressive disorder due solely to the incident involving "working girls."  See July 2017 VA Addendum Medical Opinion.  The VA examiner rationalized her opinion against the absence of psychological episodes in the Veteran's service treatment records, the onset of the Veteran's depressive symptoms following his injury in 2008, and the Veteran's reduced activities and socializing due to chronic pain from that injury. 


Entitlement to service connection for PTSD is not warranted here because the probative evidence of record does not include a diagnosis for PTSD at any time during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  While providers at a community clinic diagnosed the Veteran with anxiety disorder not otherwise specified with PTSD features, they did not diagnose the Veteran with PTSD based on applicable diagnostic criteria.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 302-04 (2008).  The Veteran contends that the VA examiner did not place sufficient stress on the fatal fight in 1977 in reaching her conclusions, see VA Form 21-4138, Statement in Support of Claim, dated August 28, 2017; however, the claim for service connection does not fail for want of a stressor.  The VA examiner concluded that the fatal fight in 1977 qualified as a stressor for purposes of diagnosing PTSD, but she determined that the Veteran did not satisfy other criteria necessary for a PTSD diagnosis.  See May 2017 VA Examination.  Absent that diagnosis, the Veteran cannot establish entitlement to service connection for PTSD.  See Brammer, 3 Vet. App. at 225.

In reaching this conclusion, the Board has considered the Veteran's statement regarding his flashbacks, panic attacks, nightmares, and avoidance syndrome.  See VA Form 21-4138, Statement in Support of Claim, dated August 28, 2017.  The Veteran's statements are, as a matter of law, insufficient to entitle him to service connection for PTSD.  Generally, a veteran's lay statements can identify a medical condition, report a contemporaneous medical diagnosis, or describe symptoms that support a later medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, service connection for PTSD specifically requires "medical evidence diagnosing the condition," which is not present here.  See 38 C.F.R. § 3.304(f).  The Veteran's lay statements cannot make up for that deficiency in his claim.  See id. §§ 3.304(f), 4.125(a); Brammer, 3 Vet. App. at 225.  

Moreover, the VA examiner rationalized her opinion against the Veteran's characterization of how his memories of the fatal fight in 1977 materialized.  Based on her in-person examination and thorough review of the Veteran's claims file, the VA examiner concluded that the Veteran's memories of the fight were characteristic of depressive ruminations rather than an intrusive experience typical of PTSD.  The VA examiner also noted that the Veteran occasionally left his doors unlocked, meaning he did not engage in hypervigilance typical of PTSD.  The VA examiner also opined that the Veteran's avoidance behavior was attributed to his debilitating pain rather than the loss of a desire to engage in activities that he previously enjoyed.  The VA examiner's opinion also accords with other evidence of record, including the SSA examiner's conclusion that the Veteran's symptomology did not satisfy the diagnostic criteria for PTSD.  See SSA Psychological Evaluation, dated July 23, 2009.  Indeed, the VA examiner and SSA examiner similarly concluded that the connection between the fatal fight in 1977 and the symptomology of the Veteran's acquired psychiatric disorder-respectively diagnosed as major depressive disorder and depressive disorder-was vague and unsubstantiated.

The preponderance of the evidence is likewise against entitlement to service connection for major depressive disorder.  There is no evidence of depression in the Veteran's service treatment records, and the symptomology for the Veteran's acquired psychiatric disorder did not emerge until after his injury in 2008.  The VA examiner determined that the Veteran's major depressive disorder was the consequence of the Veteran's chronic pain resulting from that injury, loss of activity due to that pain, and acute financial stress.  The VA examiner reasoned that fatal fight in 1977 was not the cause of the Veteran's major depressive disorder because the impact of that event on the Veteran's psychological health was both vague and limited to November and December.  See May 2017 VA Medical Opinion.  With respect to the "working girls" in Korea, the VA examiner reasoned that those experiences may have contributed to the Veteran's already depressed mood state, but they did not aggravate the Veteran's major depressive disorder beyond its natural progression.  See July 2017 VA Addendum Opinion.  Again, the VA examiner's conclusions accord with the Veteran's private treatment records, which attribute the Veteran's depression to his chronic pain rather than any event while the Veteran was on active service. 



Because the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for an acquired psychiatric disorder is therefore denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


